Exhibit 10.2

ORBCOMM INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

1. Purpose and Effective Date. The purpose of this Plan is to provide the
Non-Employee Director of ORBCOMM Inc. (the “Company”) with an opportunity to
defer payment of all or a portion of their annual retainer. The Plan is
effective as of August 1, 2015.

2. Definitions. As used in the Plan, the following terms will have the
respective meanings specified below:

 

  a. “Board” means the board of directors of the Company as it may be comprised
from time to time.

 

  b. “Code” means the Internal Revenue Code of 1986, as amended.

 

  c. “Company” means ORBCOMM Inc. and any successor thereto.

 

  d. “Deferred Compensation Account” means an account maintained for each
Non-Employee Director who makes a deferral election as described in Section 4.

 

  e. “LTIP” means the Company’s 2006 Long Term Incentives Plan, as amended and
in effect from time to time, and any successor thereto.

 

  f. “Non-Employee Director” means a member of the Board of Directors who is not
an employee of the Company or any of its subsidiaries.

 

  g. “Plan” means the ORBCOMM Non-Employee Director Deferred Compensation Plan
as adopted by the Company and in effect from time to time.

 

  h. “Plan Administrator” means the Company or its designee.

 

  i. “Participant” means any Non-Employee Director who has elected to defer
Retainer Fees in accordance with the Plan.

 

  j. “Qualifying Compensation” means any Retainer Fees payable to the
Non-Employee Director and any awards under the LTIP payable to the Non-Employee
Director.

 

  k. “Retainer Fees” means the annual cash retainer fees receivable for service
as a director of the Company, including committee retainer fees, but excluding
any other compensation or expense reimbursement.

3. Eligibility. All Non-Employee Directors will be eligible to participate in
the Plan.

4. Election to Defer Retainer.

a. Deferral Elections Generally. Each Non-Employee Director may elect to defer
all or any part of his or her future Qualifying Compensation by filing with the
Plan



--------------------------------------------------------------------------------

Administrator written notice of such election, on a form approved by the Plan
Administrator (an “Election Form”), specifying the percentage of such future
Qualifying Compensation to be deferred and the time and manner of payment in
which such deferred Qualifying Compensation will be paid to him or her or, in
the event of his or her death, to his or her designated beneficiary or estate.
Any deferral election with respect to Qualifying Compensation that relates to an
award under the LTIP will also specify the deferred vesting date. Any deferral
of Qualifying Compensation that consists of awards under the LTIP will be
subject to the terms of the LTIP and this Plan. Any such deferral election form
must be filed with the Plan Administrator no later than December 31st of the
year immediately preceding the calendar year to which such Qualifying
Compensation relates.

b. Continued Effect of Deferral Election. Any deferral election made in
accordance with this Section 3 will remain in effect for successive periods of
one calendar year each so long as the Non-Employee Director continues as a
member of the Board, unless and until such Non-Employee Director elects to
terminate or modify such deferral election with respect to future fees in
accordance with Section 3.c. below.

c. Termination, Modification or Cancellation of Deferral Election. Each
Non-Employee Director may elect to terminate his or deferral election with
respect to Qualifying Compensation for any future calendar year by providing
written notice of such termination or modification to the Secretary of the
Company, on a form approved by the Company, on or before December 31st of the
year immediately preceding the calendar year to which such termination or
modification is effective. The Board may cancel any deferral election for any
future calendar year on or before December 31st of the year immediately
preceding the calendar year to which such cancelation is effective. Any such
termination, modification or cancellation of deferral election will be effective
as to Qualifying Compensation paid on or after the January 1st next following
the date of receipt of the Non-Employee Director’s notice by the Secretary of
the Company or the Company’s decision to cancel such deferral election, as the
case may be.

d. New Non-Employee Directors. Notwithstanding any other provision of this Plan
to the contrary, any newly elected Non-Employee Director may elect to defer his
or her Qualifying Compensation no later than 30 days after the date he or she
commences membership on the Board by filing with the Plan Administrator an
Election Form. Such deferral election will be effective for Qualifying
Compensation paid on and following the date such Board membership commences.

5. Deferred Compensation Accounts. The Company will establish on its books and
records a Deferred Compensation Account for each Participant. Any deferred
Retainer Fees will be credited to the Participant’s Deferred Compensation
Account. The Company will credit the total amount deferred by each Participant
as of the end of each calendar quarter with an additional amount equal to the
amount then deferred and owing multiplied by one-fourth of the annual rate for
quarterly compounding that is 120% of the “applicable Federal long-term rate”
determined by the Secretary of the Treasury pursuant to Code Section 1273(d), or
any successor provision, for the last month in such quarter, such additional
amounts to be paid at the same time and in the same proportion as the payments
of the fees so deferred.

 

2



--------------------------------------------------------------------------------

6. Payment of Deferred Compensation. A Participant’s Deferred Compensation
Account under the Plan will be distributed in the time and manner of payment
specified on the properly and timely filed Deferral Election Form filed with the
Plan Administrator.

7. Unfunded Promise to Pay; No Segregation of Funds or Assets. Nothing in this
Plan will require the segregation of any assets of the Company or any type of
funding by the Company, it being the intention of the parties that the Plan be
an unfunded arrangement for federal income tax purposes. No Participants will
have any rights under the Plan other than as unsecured general creditors of the
Company or any of its subsidiaries, except as otherwise provided by applicable
law insofar as they may have become entitled to payment of additional Qualifying
Compensation for service as a member of the Board.

8. Administration. This Plan will be administered by the Plan Administrator, who
will have the authority to adopt rules and regulations for carrying out the Plan
and to interpret, construe and implement the provisions thereof. The Plan
Administrator’s interpretation of the Plan will be final and binding on all
parties.

9. Non-Assignability. Except as otherwise provided by the Board, no deferred
Retainer Fees or amounts in a Participant’s Deferral Compensation Account will
be assignable or transferrable except by the laws of descent or distribution.

10. Withholding. Applicable taxes, to the extent required by law, will be
withheld from Deferred Compensation Plan distributions.

11. Compliance with Section 409A. The Plan is intended to comply with Code
Section 409A and any regulations and guidance thereunder and will be interpreted
and operated in accordance with such intent.

12. Invalidity. If any term or provision contained in the Plan will to any
extent be invalid or unenforceable, such term or provision will be reformed so
that it is valid, and such invalidity or unenforceability will not affect any
other provision or part thereof.

13. Applicable Law. The Plan and all actions taken under the Plan will be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to the conflict of law principles thereof. This document
constitutes the entire Plan, and supersedes any prior oral or written agreements
on the subject matter hereof.

14. Amendment and Termination. The Board may at any time amend, suspend or
terminate the Plan, in whole or in part. Notwithstanding the foregoing, no such
amendment, suspension or termination will, without the consent of a Participant,
adversely affect the amounts theretofore accrued in the Participant’s Deferred
Compensation Account or any earnings deemed credited thereon.

 

3